DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Anderson on 11/24/2021.

3.	The application has been amended as follows:
In the claims:

1.  (Currently Amended) A method comprising:
	determining, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a set of contacts available to be connected to an agent, the set of contacts comprising a first contact, a second contact, and a third contact; and
	selecting, by the at least one computer processor, according to a pairing strategy, the first contact for pairing to the agent for connection in a switch of the contact center system to optimize a metric, wherein the metric is based on a measurement of contact center system performance over time;
	wherein the agent has a worst expected performance for the first contact among the set of contacts according to the metric;
	wherein the first contact has been waiting the least among the set of contacts;

	wherein unavailability of the first contact would cause the pairing strategy to select the second contact instead of the third contact; and
	wherein the first contact has not previously interacted with the agent.

2.  The method of claim 1, wherein the pairing strategy is a behavioral pairing strategy.

3.  The method of claim 1, wherein the pairing strategy is a diagonal pairing strategy.

4.  The method of claim 1, wherein the pairing strategy targets a balanced agent utilization.

5.  The method of claim 1, wherein the pairing strategy targets an expected improvement to overall performance of a contact center system.

6.  The method of claim 1, wherein the first contact is of a first contact type and the second contact is of a second contact type different from the first contact type.

7.  The method of claim 1, wherein the worst expected performance for the agent is subsequently updated based on an outcome of an interaction between the agent and the first contact.

8. (Currently Amended) A system comprising:

		determine a set of contacts available to be connected to an agent, the set of contacts comprising a first contact, a second contact, and a third contact; and
		select, according to a pairing strategy, the first contact for pairing to the agent for connection in a switch of the contact center system to optimize a metric, wherein the metric is based on a measurement of contact center system performance over time;
	wherein the agent has a worst expected performance for the first contact among the set of contacts according to the metric;
	wherein the first contact has been waiting the least among the set of contacts;
	wherein the third contact has been waiting the longest among the set of contacts;
	wherein unavailability of the first contact would cause the pairing strategy to select the second contact instead of the third contact; and
	wherein the first contact has not previously interacted with the agent.

9.  The system of claim 8, wherein the pairing strategy is a behavioral pairing strategy.

10.  The system of claim 8, wherein the pairing strategy is a diagonal pairing strategy.

11.  The system of claim 8, wherein the pairing strategy targets a balanced agent utilization.



13.  The system of claim 8, wherein the first contact is of a first contact type and the second contact is of a second contact type different from the first contact type.

14.  The system of claim 8, wherein the worst expected performance for the agent is subsequently updated based on an outcome of an interaction between the agent and the first contact.

15. (Currently Amended) An article of manufacture comprising:
	a non-transitory computer processor readable medium; and
	instructions stored on the medium;
	wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in a contact center system and thereby cause the at least one computer processor to operate so as to:
		determine a set of contacts available to be connected to an agent, the set of contacts comprising a first contact, a second contact, and a third contact; and
		select, according to a pairing strategy, the first contact for pairing to the agent for connection in a switch of the contact center system to optimize a metric, wherein the metric is based on a measurement of contact center system performance over time;

	wherein the first contact has been waiting the least among the set of contacts;
	wherein the third contact has been waiting the longest among the set of contacts;
	wherein unavailability of the first contact would cause the pairing strategy to select the second contact instead of the third contact; and
	wherein the first contact has not previously interacted with the agent.

16.  The article of manufacture of claim 15, wherein the pairing strategy is a behavioral pairing strategy.

17.  The article of manufacture of claim 15, wherein the pairing strategy is a diagonal pairing strategy.

18.  The article of manufacture of claim 15, wherein the pairing strategy targets a balanced agent utilization.

19.  The article of manufacture of claim 15, wherein the pairing strategy targets an expected improvement to overall performance of a contact center system.

20.  The article of manufacture of claim 15, wherein the first contact is of a first contact type and the second contact is of a second contact type different from the first contact type.

21.  The article of manufacture of claim 15, wherein the worst expected performance for the agent is subsequently updated based on an outcome of an interaction between the agent and the first contact.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652